 1   JANET M. HEROLD, Regional Solicitor
     BORIS ORLOV, Senior Trial Attorney (CA #223532)
 2   KATHERINE E. CAMERON, Trial Attorney (WA #41777)
 3   UNITED STATES DEPARTMENT OF LABOR
     Office of the Solicitor
 4   300 Fifth Avenue, Suite 1120
     Seattle, WA 98104
 5   Tel: (206) 757-6760
     Fax: (206) 757-6761
 6   Email: cameron.katherine.e@dol.gov
 7   Attorneys for Eugene Scalia, Secretary,
     United States Department of Labor
 8

 9

10
                                      UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12

13   EUGENE SCALIA, Secretary of Labor,                        Case No. 3:17-cv-06624 RS-SK
     UNITED STATES DEPARTMENT OF
14   LABOR, 1                                                  STIPULATION TO CONTINUE DATE OF
                                                               SETTLEMENT CONFERENCE ; ORDER
15                    Plaintiff,
                                                               Complaint Filed: November 16, 2017
16           v.                                                Trial Date:      August 24, 2020

17   TFORCE FINAL MILE WEST LLC, a
     Delaware company; and ON COURIER 365,
18   INC., a California corporation,

19                    Defendants.

20           Plaintiff SECRETARY OF LABOR, UNITED STATES DEPARTMENT OF LABOR
21 (“Secretary”), and Defendants TFORCE FINAL MILE WEST LLC (“TForce”) and ON COURIER

22 365, INC. (“OC 365”) (collectively, “the parties”), stipulate as follows:

23           1.       WHEREAS, on October 7, 2019, the Court entered a stipulated order modifying the
24 scheduling order and continuing the trial date. ECF 77;

25           2.       WHEREAS, per the October 7 order, the settlement conference with Magistrate

26 Judge Westmore scheduled for October 28, 2019, shall be continued to a mutually-convenient date

27
     1
      Eugene Scalia was appointed Secretary of Labor effective September 30, 2019. Pursuant to Fed. R. Civ. P. 25(d) the
28   caption has been changed to reflect the appointment

                                                    1                 Case No. 3:17-cv-06624 RS-SK
                         STIPULATION TO CONTINUE DATE OF SETTLEMENT CONFERENCE
 1   on or before January 31, 2020;
 2          3.      WHEREAS, the parties have met and conferred on a mutually-convenient dates to

 3   reschedule the settlement conference;

 4          NOW, THEREFORE, the Parties hereby stipulate and request an order as follows:

 5          4.      The settlement conference date shall be continued to a date in January 2020. Parties

 6   are not available on the following dates: January 1-3, 6-9, 15, 17, 23-24, 27-31.

 7

 8          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 9

10           The Settlement Conference shall be continued to ______________.
                                                             January 13, 2020 at 11 a.m.

11

12          DATED: __________________
                      10/18/2019                          ______________________________
13                                                        HON. KANDIS WESTMORE
                                                          UNITED STATES MAGISTRATE JUDGE
14

15
     Respectfully submitted,
16
     DATE: October 10, 2019
17

18
     s/ Katherine E. Cameron          s/ Ellen Arabian-Lee               s/ Brian Berry
19   KATHERINE E.                     ELLEN C. ARABIAN-                  BRIAN D. BERRY
     CAMERON                          LEE                                Ogletree Deakins Nash Smoak
20   U.S. Department of Labor         Arabian-Lee Law Corp.              & Stewart, P.C.
21   Attorneys for the                Attorney for Defendant             Attorney for Defendant
     Secretary of Labor               On Courier 365, Inc.               TForce Final Mile West, LLC
22

23

24

25

26

27

28

                                                 2                 Case No. 3:17-cv-06624 RS-SK
                      STIPULATION TO CONTINUE DATE OF SETTLEMENT CONFERENCE
